Citation Nr: 1545911	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  12-01 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total rating by reason of individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1971 to April 1972.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a rating in excess of 40 percent for the Veteran's service-connected chronic lumbar syndrome with degenerative disc disease and lumbar strain.  The Board likewise denied the Veteran's claim for an increased rating in an August 2014 decision.

The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to an August 2015 Order, following a Joint Motion for Partial Vacatur and Remand (JMR).  The parties requested that the Court vacate that portion of the Board's August 2014 decision that determined that the Veteran was not entitled to consideration of TDIU.  The Court remanded the matter so that the Board could consider this aspect of the Veteran's claim.  The Court granted the JMR and the case has been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As noted, in the August 2014 decision, the Board determined that a claim for TDIU had not been raised in the record.  In essence, the JMR returning this appeal to the Board disagreed with that determination.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2015) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations").  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the Veteran who raises the TDIU claim).  The matter of TDIU has not been addressed by the RO.  In order to insure due process, the case must be returned for RO consideration.  

Accordingly, the case is REMANDED for the following action:

The AOJ should develop as appropriate and adjudicate the issue of TDIU.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

